Citation Nr: 1133530	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  00-18 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta at C5.

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

4.  Entitlement to service connection for a bowel disorder, as secondary to low back disability.

5.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

6.  Entitlement to a rating in excess of 10 percent for cervical spine strain/pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974, and from November 1978 to August 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2002, development of the claims on appeal was initiated under then-existing authority.  In October 2003 the case was remanded for such development.  A February 2008 Board decision denied service connection for right hip disability, peripheral neuropathy of both upper extremities, a disability manifested by twitching of the eye lids, a skin disorder, and a disability manifested by a chronic cough and shortness of breath (claimed as an upper respiratory infection).  That Board decision also denied compensable ratings for residuals of a left third metatarsal fracture and tonsillectomy and granted an increased (10 percent) rating for Morton's neuroma, status post excisions at the 2nd and 3rd digits, bilaterally.  The issues of whether new and material evidence was received to reopen claims of service connection for low back and headache disabilities, service connection for a bowel disorder as secondary to low back disability, and for spina bifida occulta at C5, and entitlement to increased ratings for chondromalacia of the left knee, cervical spine strain, and duodenal ulcer were remanded.  In October 2009 the Veteran withdrew his appeal in the matter of the rating for duodenal ulcer.  

In correspondence received in October 2010 the Veteran raised the issues of service connection for diabetes, anemia and depleted bone marrow secondary to medications taken for his service connected gastrointestinal disability and cervical strain.  Those matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The claims of service connection for headaches and a low back disability (both on de novo review) and for a bowel disorder as secondary to a low back disability, and those seeking increased ratings for left knee chondromalacia and cervical spine strain/pain are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran's spina bifida occulta is a congenital defect; superimposed pathology (other than the already service-connected cervical strain) is not shown.  

2.  A March 1986 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for a low back disability and headaches essentially on the basis that such disabilities were not shown.  

3.  Evidence received since the March 1986 rating decision suggests that the Veteran has a low back disability and chronic headaches, and raises a reasonable possibility of substantiating his claims.


CONCLUSIONS OF LAW

1.  The Veteran's spina bifida at C5 is not a compensable disability, and service connection for such disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2010).

2.  New and material evidence has been received and the claims of service connection for a low back disability and headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in this matter.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  With respect to the claim decided herein, the initial adjudication (in April 2000) preceded enactment of the VCAA.  The Veteran was provided content-complying notice in October 2001 and March 2005 letters and a June 2007 supplemental statement of the case (SSOC) which included notice regarding ratings and effective dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was given ample time to respond.  Thereafter, the claim was readjudicated.  See September 2010 SSOC.  Neither the Veteran nor his representative alleges that notice has been less than adequate.

Inasmuch as this decision reopens the claims of service connection for headaches and a low back disability, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist failure is harmless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's pertinent treatment records and VA cervical spine examination reports dated in March 1999, August 1999, July 2005, August 2004, and October 2007 are associated with the claims file.  The Board finds these examinations adequate as they included a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Notably, as is discussed in the remand below, a September 2010 SSOC notes that the Veteran underwent surgery for neck pain on November 23, 2009 and was afforded a fee basis "current examination" on August 24, 2010.  The November 23, 2009 treatment record and the August 2010 examination report are not incorporated in the claims file.  Notwithstanding, inasmuch as service connection has been established for cervical spine strain, and because the instant claim is therefore limited to the entity of spina bifida occulta (which is a congenital defect) development to obtain the November 23, 2009 treatment records and August 24, 2010 examination report is not necessary.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A Veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such a disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  See also, Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003) (the presumption of soundness does not apply to congenital defects).

The Veteran's service treatment records (STRs) show that on entering his first period of service, April 1972 enlistment examination found that his spine was clinically normal; he denied any physical disabilities.  STRs show that the Veteran's complaints following a May 1979 automobile accident included neck pain.  A July 1980 X-ray revealed congenital anomalies at multiple levels of the cervical spine C-2 through C-6 with C-5 most impaired.  A July 1980 neurology note and an August 1980 note from the orthopedic clinic also report congenital anamolies of the cervical spine.  An August 1984 orthopedic clinic note includes an assessment of EPTS (existed prior to service) cervical congenital spine anomaly with pain, service aggravated.  A February 1985 Medical Board Report includes an addendum which notes that the Veteran's "plain cervical spine and cervical spine tomograms were reviewed in neuroradiology conference" and "demonstrated a spina bifida occulta at C5, with a facet anomaly at C2, C3 on the left."  These were considered congenital abnormalities.  

Postservice treatment records include a January 1986 VA examination report which notes congenital anomaly of right C-5 pillar and posterior elements of C-2 through C-5.  Cervical strain secondary to trauma (the 1979 automobile accident in service) was diagnosed.  

A March 1986 rating decision granted service connection for cervical spine strain.  An April 2000 rating decision denied service connection for spina bifida occulta C-5 because it is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection.  

As has been noted, service connection may not be granted for congenital defects as such are not diseases or injuries within the meaning of VA law and regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The Veteran's spina bifida at C-5 has been consistently identified as a congenital defect; such finding is not in dispute.  VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Here, service connection is already established for the superimposed back disability shown, i.e., cervical strain.  Any superimposed cervical spine pathology is considered part or the service- connected cervical strain, and considered in the rating for such disability. 

New and Material Evidence

A March 1986 rating decision denied the Veteran's claims of service connection for a low back disability and headaches on the basis that such disabilities were not shown.  A VA examination found normal thoracic and lumbar spine, with full range of motion, and no chronic headaches.  The Veteran was notified of, and filed a notice of disagreement with, the March 1986 rating decision.  A statement of the case (SOC) was issued in November 1986.  He did not perfect his appeal in the matter by filing a substantive appeal, and the March 1986 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105.  The instant claim to reopen was received in March 1999.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration.  Such evidence must be neither cumulative nor redundant, and, by itself or in connection with evidence previously assembled, must be so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a)(as in effect for claims to reopen filed prior to August 29, 2001).  [An amended version of 38 C.F.R. § 3.156(a) is effective only for claims filed on or after August 29, 2001.  As the instant petition to reopen was filed prior to such date, the revised version of 38 C.F.R. § 3.156(a) does not apply.]

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the March 1986 rating decision consisted of the Veteran's STRs, which show low back and headache complaints and treatment following a 1979 automobile accident, and a January 1986 VA examination report, which notes that the Veteran complained of constant low back pain, had a normal back examination, and included a diagnosis of back, thoracic spine and lumbosacral spine, history of strain secondary to trauma, symptomatic, chronic.  Although the Veteran also complained of "band-like headaches associated with his neck and back aches," a headache disorder was not diagnosed.  

Evidence received since the March 1986 rating decision includes VA and private treatment records and VA examination reports which show degenerative changes and marked narrowing at L5/S1 (January 2004 private X-ray report and July 2005 VA examination), muscle contraction headaches (September 1986 VA examination), chronic headaches and tension headache at times suggestive of vascular headache (June 1987 VA general medical and neurology examinations), and daily cluster headaches (May 2007 VA and July 2008 private treatment reports).  Taken at face value (as is required when considering whether a claim should be reopened), these findings suggest that the Veteran has a low back disability and headaches that may have been incurred in service.  

This evidence bears directly on the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Hence, this evidence is both new and material, and the claims of service connection for a low back disability and for headaches may be reopened.


ORDER

Service connection for spina bifida is denied.
The appeal to reopen claims of service connection for a low back disability and for headaches is granted.


REMAND

A review of the record found that the reopened claims of service connection for a low back disability and for headaches require further evidentiary development.  The Veteran underwent a VA spine examination in August 1999 in connection with his low back claim.  However, the report of this examination does not include an opinion as to the likely etiology of his claimed disability.  Similarly, he has undergone VA examinations for headache complaints in connection with the rating of his cervical spine strain.  However, the reports of the examination do not include an opinion as to whether he has a separate headache disability distinct from his cervical spine pain.  The Veteran's statements in the course of treatment and his written communications reflect his contention that he has had a low back disability and headaches since his 1979 automobile accident in service.  The "low threshold" standard as to when an examination or nexus opinion is necessary outlined by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is met, and VA examinations for nexus opinions are warranted.

There is conflicting evidence in the record as to whether the Veteran's headaches are manifestations of his service connected cervical spine strain or are a separate disability entity.  His STRs note that he sustained head trauma in a 1979 automobile accident, and a September 1981 STR notes that he has a congenital spinal abnormality "which probably has nothing to do with recurrent headaches which have been a problem for him since prior head trauma a year ago."  a September 1986 VA examination report includes an impression of muscle contraction headaches related to cervical spine pain, and a June 1987 VA general medical examination report includes a diagnosis of "history of headaches with onset after the accident sustained with injury to the C-spine [cervical spine]."  However, a June 1987 neurology examination report includes the comment that "the only relationship between headache and the neck injury is the onset of headache which started 2 days after neck injury."  Further development to reconcile these conclusions is necessary.

Finally, a review of the claims file found that the medical evidence in the record is incomplete.  Regarding the claim for an increased rating for cervical spine strain, the September 2010 SSOC notes that on November 23, 2009 the Veteran underwent (surgical?) treatment requiring convalescence.  The SSOC also notes that he underwent a VA fee basis examination on August 24, 2010.  Records of the November 23, 2009 treatment and the August 24, 2010 VA examination report are not in the claims file and must be obtained.  Notably, pertinent VA treatment records are constructively of record.  In addition, a release form dated November 17, 2009 shows that the Veteran was to undergo a cervical spine procedure by H. B. C., M.D., at Gulf Coast Spine Care.  Records of such procedure are also not in the claims file, and it is unclear whether this represents the November 23, 2009 treatment cited in the SSOC.  Records from Dr. H. B. C and Gulf Coast Spine Care are pertinent evidence in the matter at hand, and must be secured.

The Veteran is advised that a governing regulation provides that when evidence (to include releases for VA to secure private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The matter of service connection for a bowel disorder, as secondary to a low back disability, is inextricably intertwined with the claim of service connection for a low back disability, and consideration of this matter must be deferred pending resolution of the low back disability claim.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his claimed disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically obtain complete records pertaining to his November 23, 2009 cervical spine treatment, the August 24, 2010 VA examination report, and those from Dr. H. B. C and Gulf Coast Spine Care.

2.  The RO should then arrange for a neurological examination of the Veteran to determine the nature and likely etiology of his headaches.  Based on examination of the Veteran and review of his claims file (including this remand), the examiner should provide an opinion that responds to the following:

a)  Does the Veteran have a headache disability entity that is separate and distinct from headaches that are symptoms of his service-connected cervical spine strain?  

b)  If a separate headache disability entity is found, is it at least as likely as not (i.e., a 50 % or better probability) that such disability is causally related to the Veteran's service/headache complaints therein?  

The explanation of rationale for this opinion must include discussion reconciling the above-noted (and conflicting) medical evidence in this matter cited above.

3.  The RO should also arrange for an orthopedic examination of the Veteran to determine whether his current low back disability is related to his service/the complaints noted therein.  The examiner must review the Veteran's claims file in conjunction with the examination (specifically noting STR reports of low back complaints).  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that states the diagnosis for the Veteran's current back disability and responds to the following:  is it at least as likely as not (a 50% or better probability) that the Veteran's current low back disability is related to his service, and specifically to the low back complaints noted therein.  The examiner must explain rationale for all opinions.

4.  The RO should then re-adjudicate all the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


